Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method of modifying sleep patterns, however there is no positively recited step directed to actually modifying sleep patterns.
With regard to claim 4, the claim recites transmitting the cognitive performance information to a cloud based server and receiving a response from the cloud based server, however it is unclear how the signal is any different than what is transmitted, what does the cloud based server do, if anything, to the signal, what is stored on the server to change the signal.  How is the response of claim 4 different from the cognitive performance information of claim 3? Is the cloud based server anything more than a transmission line to transmit the signal from place to place? Similarly with claims 8 and 16.  
With regard to claims 5, 9 and 17, it is unclear what “a local unit” is.  The claims recite receiving the cognitive performance information from a local unit, however there was never any method steps in delivering the information to a local unit, claim 4 only recites transmitting the information to a cloud based server.  It is unclear if the steps of claim 5 are performed in the cloud based server or after a response has been received.  

Claim 19 recites sleep stages including N1, N2, and N3 stages, however it is unclear what the metes and bounds of such language are, while REM and non-REM sleep stages are well known it is unclear what the limitations of N1, N2 and N3 stages are. 
Claim 20 recites an apparatus for modifying sleep patterns comprising a processor and a memory.  The claim recites the processor executing instructions to perform certain functions, receiving biofeedback information and providing at least one stimulus however the claim does not include any recited structural elements capable of performing such functions.  There are no sensors claimed to sense any biofeedback signals, nor any structural elements to provide any type of stimulus to the user.  Further the claim recites identifying a target sleep patter from a plurality of sleep patterns, however it is unclear where the plurality of sleep patterns are coming from, it would appear that they are stored in the memory however the only thing that is recited is storing instructions in the memory and nowhere includes that the sleep patterns are stored. 
The claim appears to recite an incomplete device in that the only structural elements claimed are a processor and memory, while functional language is permitted the claim must recite sufficient structure to perform such functions. 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iizuka et al (8,647,253).
Iizuka et al discloses a device that identifies a target sleep pattern from a plurality of sleep patterns; identifies a stimulus pattern based upon the target sleep patterns and biofeedback information and provides a stimulus to the user based upon the stimulus pattern (column 13, line 59-column 14, line 5; claims 1 and 3).  The biofeedback information is provided by sensor that detects physiological information (claim 1). 
With regard to claim 15, Iizuka et al teaches the sensor measuring physiological information including heart rate which is considered to be part of pulse information and/or breathing information. 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kahn et al and Jantunen are cited to further show the state of the art.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791